Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00616-CV

                                     Zaira CABRAL,
                                        Appellant

                                            v.

                                Mario G. HERNANDEZ,
                                       Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-19205
                          Honorable Larry Noll, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant Zaira Cabral.

      SIGNED April 26, 2017.


                                             _________________________________
                                             Rebeca C. Martinez, Justice